DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/20 and 2/12/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-14 are rejected for depending therefrom. 
Claim 4 reciting “wherein the first conductor ground plane is provided on the back surface of the first dielectric substrate” is indefinite, since it’s NOT understood how this limitation alters or is related to the other case where the first conductor ground plane is provided on the back side, recited in claim 1. In other words, in view of this claim 4 limitation, the other case “where the first conductor ground plane is provided on the back surface” recited in claim 1 should be canceled for clarity. Claim 6, lines 2-3 is rejected for the same reason, i.e., it’s unclear how “the first conductor ground plane is provided on the back surface” is related to claim 1 reciting “the first conductor ground plane provided on the front surface”. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Carpentier” (US 2012/0154238) in view of “Channabasappa” (US 2007/0080864). 
Claim 1: As best understood, Carpentier discloses an array antenna device comprising: 

a plurality of patch antennas 30 (Fig. 3) provided in the first conductor ground plane; 
a plurality of conductive members (41, 42, 44, 46), ends of which are connected to the first conductor ground plane 40 to surround the patch antennas (in a plan view) individually (see Fig. 3, where top ends are connected as recited); and 
a second conductor ground plane 32 (Fig. 2A) connected to each of other ends of the conductive members (using 42-46), 
wherein in a case where the first conductor ground plane 40 is provided on the front surface of the first dielectric substrate (Figs. 2-3), a part 41 of the plurality of conductive members penetrates the first dielectric substrate, and a remaining part (42, 44, 46) of the plurality of conductive members functions as spacers for providing an air layer between the first dielectric substrate and the second conductor ground plane (see Fig. 2A and ¶¶ [0030]-[0031]), and 
wherein the conductive member A (encircled member 41 in Fig. 3 reproduced below) adjacent to at least two or more patch antennas (B, C), out of the plurality of conductive members, is disposed at a position equidistant from a center of each of the at least two or more patch antennas adjacent to each other (see Fig. 3 reproduced below).
Carpentier fails to expressly teach in a case where the first conductor ground plane is provided on the back surface of the first dielectric substrate, the plurality of conductive members functions as spacers for providing an air layer between the first conductor ground plane and the second conductor ground plane. 
Channabasappa discloses in a case where the first conductor ground plane 212 (Fig. 2B) is provided on the back surface of the first dielectric substrate 208 [0034], the plurality of conductive 

    PNG
    media_image1.png
    863
    683
    media_image1.png
    Greyscale

Channabasappa teaches [0038] “[t]he middle ground plane 212, vias 222, and bottom ground plane 218 define a cavity 224 beneath the patch 202 and feed line 210 that capacitively loads the patch and also enhances the energy storage for the patch and, hence, allows for greater bandwidth.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Carpentier’s invention such that a case where the first conductor ground plane is provided on the back surface of the first dielectric substrate, the plurality of conductive members functions as spacers for providing an air layer between the first conductor ground plane and the second conductor ground plane, in order to capacitively load the patch antennas, enhance energy storage and allow for greater bandwidth. 

Claim 3: Carpentier discloses the array antenna device according to claim 1, wherein the first conductor ground plane 40 (Fig. 2A) is provided on the front surface of the first dielectric substrate, each of the conductive members comprises: 
a first connection conductor 41 provided so as to penetrate the first dielectric substrate and connected to the first conductor ground plane at one (top) end thereof at a position surrounding one of the patch antennas 30; and 
a second connection conductor (42-46) electrically connecting another (bottom) end of the first connection conductor 41 and the second conductor ground plane 32, and the second connection conductor functions as a spacer for providing an air layer between the first dielectric substrate and the second conductor ground plane (see Fig. 2A).

.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carpentier and Channabasappa as applied to claim 1 above, and further in view of “Celik” (US 2016/0190704).
Claim 11: Carpentier fails to expressly teach wherein each of the patch antennas has a circular shape.
Celik discloses wherein each of the patch antennas 106 (Fig. 1) has a circular shape [0049].  
Celik teaches [0051] “These embodiments are provided merely as examples, and each of the conductive patches 110 may have any polygon or circular shape. Alternatively, each of the conductive patches 110 may have an arbitrary shape that includes a conductive pattern overlying a dielectric and ground pad. The shape, arrangement, and spacing of the conductive patches 110 may be determined in accordance with known techniques based on desired operating frequencies.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Carpentier’s device such that wherein each of the patch antennas has a circular shape, in order to facilitate operation in desired frequencies. 

Allowable Subject Matter
s 2, 5-10 and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845